USCA11 Case: 20-14144      Date Filed: 03/29/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14144
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ALEXANDER ST. ROSE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 1:07-cr-00009-WLS-TQL-1
                    ____________________
USCA11 Case: 20-14144              Date Filed: 03/29/2022         Page: 2 of 9




2                          Opinion of the Court                       20-14144


Before GRANT, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
        Alexander St. Rose, a federal prisoner represented by appel-
late counsel, appeals the district court’s denial of St. Rose’s motion
for a reduced sentence under section 404 of the First Step Act. 1 Re-
versible error has been shown; we affirm in part and vacate in part
the denial of relief and remand for further proceedings.
       In 2007, St. Rose pleaded guilty to five drug-trafficking of-
fenses: (1) two counts of distributing an unspecified amount of
crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(C) (Counts One
and Three); (2) one count of distributing an unspecified amount of
powder cocaine, in violation of section 841(b)(1)(C) (Count Two);
and (3) two counts of distributing more than five grams of crack
cocaine, in violation of section 841(b)(1)(B)(iii) (Counts Four and
Five). St. Rose was sentenced to 235 months’ imprisonment on
each of the 5 counts, to run concurrently, and to a 5-year term of
supervised release.
        In 2019, St. Rose moved pro se to reduce his sentence pur-
suant to the First Step Act and moved for appointment of counsel.
The district court appointed counsel for St. Rose. St. Rose then
filed -- through his lawyer -- a supplemental motion to reduce his
sentence. In that supplemental motion, St. Rose sought a reduced


1 First Step Act of 2018, Pub. L. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018).
USCA11 Case: 20-14144         Date Filed: 03/29/2022      Page: 3 of 9




20-14144                Opinion of the Court                          3

sentence of 142 months’ imprisonment, to be followed by 3 years
of supervised release.
        The district court denied St. Rose’s motion for a reduced
sentence. The district court determined that Counts Four and Five
constituted “covered offenses” under the First Step Act and, thus,
that St. Rose was eligible for relief on those counts. The district
court, however, also determined that St. Rose was ineligible for a
reduced sentence on Counts One, Two, and Three: offenses that
were not “covered offenses” under the First Step Act. The district
court observed that -- because it lacked authority to reduce St.
Rose’s concurrent 235-month sentences for Counts One, Two, or
Three -- St. Rose’s total prison sentence would remain the same
regardless of whether the district court reduced St. Rose’s sen-
tences on Counts Four and Five. As a result, the district court, “in
its discretion, decline[d] to impose a reduced sentence on Counts
Four and Five” and denied St. Rose’s motion for relief. The district
court’s order never addressed expressly St. Rose’s request for a re-
duced term of supervised release. This appeal followed.
       We review de novo whether the district court had the au-
thority to modify a term of imprisonment under the First Step Act.
See United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020).
“We review for abuse of discretion the denial of an eligible mo-
vant’s request for a reduced sentence under the First Step Act.” Id.
“A district court abuses its discretion if it applies an incorrect legal
standard, applies the law in an unreasonable or incorrect manner,
follows improper procedures in making a determination, or makes
USCA11 Case: 20-14144             Date Filed: 03/29/2022         Page: 4 of 9




4                          Opinion of the Court                      20-14144

findings of fact that are clearly erroneous.” Diveroli v. United
States, 803 F.3d 1258, 1262 (11th Cir. 2015).
       District courts lack the inherent authority to modify a term
of imprisonment unless authorized expressly by statute. See 18
U.S.C. § 3582(c)(1)(B). The First Step Act “permits district courts
to apply retroactively the reduced statutory penalties for crack-co-
caine offenses in the Fair Sentencing Act of 2010 to movants sen-
tenced before those penalties became effective.” 2 Jones, 962 F.3d
at 1293. Under section 404(b) of the First Step Act, “a district court
that imposed a sentence for a covered offense [may] impose a re-
duced sentence as if sections 2 and 3 of the Fair Sentencing Act
were in effect at the time the covered offense was committed.” Id.
at 1297 (quotations and alterations omitted).
        To be eligible for a reduction under section 404(b), a movant
must have been sentenced for a “covered offense” as defined in sec-
tion 404(a). Id. at 1298. A movant has committed a “covered of-
fense” if the movant’s offense triggered the higher statutory penal-
ties for crack-cocaine offenses in 21 U.S.C. § 841(b)(1)(A)(iii) or
(B)(iii): penalties that were later modified by the Fair Sentencing
Act. Id.; see Terry v. United States, 141 S. Ct. 1858, 1863-64 (2021)
(concluding that a person convicted under section 841(b)(1)(C) is
ineligible for relief under the First Step Act because the Fair Sen-
tencing Act modified only the statutory penalties for crack-cocaine


2 Fair Sentencing Act of 2010, Pub. L. No. 111-220, §§ 2-3, 124 Stat. 2372, 2374
(2010).
USCA11 Case: 20-14144        Date Filed: 03/29/2022     Page: 5 of 9




20-14144               Opinion of the Court                        5

offenses under sections 841(b)(1)(A) and (B), not those penalties for
offenses under section 841(b)(1)(C)).
       The district court concluded correctly -- and the parties
agree -- that St. Rose’s convictions under Counts Four and Five
qualify as “covered offenses” under the First Step Act and that St.
Rose’s convictions under Counts One, Two, and Three do not. St.
Rose is thus eligible for a reduced sentence only on Counts Four
and Five.
       That St. Rose is eligible for a sentence reduction does not
mean, however, that he has a right to such relief. The district
courts retain “wide latitude” to determine whether and to what ex-
tent to grant a sentence reduction. Jones, 962 F.3d at 1304. In ex-
ercising that discretion, district courts may consider “all the rele-
vant factors.” Id. Among other things, district courts may (but
need not) consider the 18 U.S.C. § 3553(a) sentencing factors.
United States v. Stevens, 997 F.3d 1307, 1316 (11th Cir. 2021).
Given the permissive language of the First Step Act, we have de-
clined to specify factors the district court must consider when rul-
ing on a motion for a reduced sentence. See id. (“For this Court to
mandate that district court must consider certain factors or follow
a specific procedure -- such as requiring consideration of § 3553(a)
factors -- would impermissibly hamper and cabin this wide discre-
tion that Congress expressly afforded district courts.”).
       On appeal, St. Rose argues that the district court relied on
an improper factor in declining to exercise its discretion to reduce
St. Rose’s prison sentence. St. Rose agrees with the district court’s
USCA11 Case: 20-14144              Date Filed: 03/29/2022          Page: 6 of 9




6                           Opinion of the Court                        20-14144

finding that his total 235-month sentence would remain unchanged
even if the district court reduced his prison sentence on Counts
Four and Five. Nevertheless, St. Rose contends he might still ben-
efit from such a reduction if future legislation authorizes the district
court to also reduce his prison sentences for Counts One, Two, and
Three.
        Under the circumstances presented in this case, St. Rose has
not shown that the district court abused its discretion in declining
to impose a reduced prison sentence. The district court recognized
expressly that it had discretion under the First Step Act to reduce
St. Rose’s prison sentences on Counts Four and Five. Nothing ev-
idences that the district court applied an incorrect legal standard,
followed an improper procedure, or made a clearly erroneous fac-
tual finding. That St. Rose would receive no practical benefit from
a reduced prison sentence under the current law is undisputed. We
cannot say that this factor lies outside the scope of relevant factors
that the district court may consider in deciding whether to exercise
its broad discretion to grant or to deny relief under the First Step
Act. We affirm the district court’s denial of a reduced prison sen-
tence on Counts Four and Five.
        St. Rose next challenges the district court’s denial -- without
explanation -- of his request for a reduced term of supervised re-
lease. 3 St. Rose’s eligibility for a reduced sentence on Counts Four


3 The government contends we should review this argument only for plain
error because it says St. Rose failed to raise adequately in the district court his
USCA11 Case: 20-14144             Date Filed: 03/29/2022         Page: 7 of 9




20-14144                   Opinion of the Court                                7

and Five authorized the district court to reduce both his term of
imprisonment and his term of supervised release for those offenses.
See Stevens, 997 F.3d at 1317.
        In ruling on a request for relief under the First Step Act, a
district court must provide an explanation for its decision that is
adequate to allow for meaningful appellate review. Id. The expla-
nation need not be lengthy, but it “must make clear that the court
had a reasoned basis for choosing to reduce or to not reduce a de-
fendant’s sentence under the First Step Act.” Id. (quotations and
alteration omitted). If we cannot tell from the district court’s ruling
whether an abuse of discretion has occurred, we will remand to the
district court for further explanation. Id. (vacating a denial of relief
under the First Step Act and remanding for additional explanation
because the district court’s order provided no indication about
whether the district court understood its authority to reduce the
defendant’s term of supervised release and no indication about



argument for a reduced term of supervised release. We disagree. In his orig-
inal pro se motion, St. Rose requested expressly -- in addition to a reduced
term of imprisonment -- that the district court lower his term of supervised
release from five years to four years. St. Rose’s counseled supplemental mo-
tion also included an express request that the district court reduce the term of
St. Rose’s supervised release. Although St. Rose’s counseled motion sought a
three-year term of supervised release (a term lower than the statutory mini-
mum), it preserved sufficiently St. Rose’s request that the district court impose
a reduced term of supervised release. Moreover, the district court’s order in
fact acknowledged that St. Rose sought a reduction of both his term of impris-
onment and his term of supervised release.
USCA11 Case: 20-14144              Date Filed: 03/29/2022         Page: 8 of 9




8                          Opinion of the Court                        20-14144

what factors, if any, the district court considered in making its de-
cision).
       The district court’s order denying St. Rose’s motion for a re-
duced sentence never addressed expressly St. Rose’s request for a
reduced term of supervised release. And the district court’s sole
stated reason for denying relief -- that St. Rose’s overall sentence
would remain unchanged -- is inapplicable to St. Rose’s term of su-
pervised release. 4 Thus we cannot determine from the language
of the district court’s order whether or not the district court had a
reasoned basis for denying St. Rose a reduced term of supervised
release. Because the district court’s order is insufficient to allow for
meaningful appellate review, we vacate the denial of St. Rose’s mo-
tion for a reduced supervised-release term and remand for a more
complete explanation of the district court’s decision. See Stevens,
997 F.3d at 1317-18.




4 St. Rose’s convictions under Counts Four and Five (violations of 21 U.S.C.
§ 841(b)(1)(B)(iii)) carry a statutory penalty of between four and five years’ su-
pervised release and his convictions under Count One, Two, and Three (vio-
lations of section 841(b)(1)(C)) carry a statutory maximum penalty of three
years’ supervised release. See 18 U.S.C. §§ 3559(a)(2), (a)(3), 3583(b); 21 U.S.C.
§ 841(b)(1)(B), (C). Given these distinct statutory penalties, St. Rose would in
fact receive a reduction in his overall term of supervised release if the district
court were to reduce St. Rose’s terms of supervised release on Counts Four
and Five, regardless of the unmodified supervised-release terms for Counts
One, Two, and Three.
USCA11 Case: 20-14144   Date Filed: 03/29/2022   Page: 9 of 9




20-14144          Opinion of the Court                      9

    AFFIRMED IN PART, VACATED IN PART, AND
REMANDED.